Case 0:18-cv-61604-BB Document 17 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

SHERMAN BIVENS,                               §
                                              §
               Plaintiff,                     §    Civil Action No. 0:18-cv-61604-BB
                                              §
               v.                             §
                                              §
CAPITAL ONE BANK (U.S.A.), N.A.,              §
                                              §
               Defendant.                     §
                                              §
                                              §


                                 NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                              RESPECTFULLY SUBMITTED,

  DATED: February 6, 2019
                                             By: /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Avenue
                                                 Ambler, PA 19002
                                                 Tel: 215-540-8888
                                                 Fax: 215-540-8817
                                                 aginsburg@creditlaw.com

                                                  Attorney for the Plaintiff
Case 0:18-cv-61604-BB Document 17 Entered on FLSD Docket 02/06/2019 Page 2 of 2



                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system:

Megan Perkins Stephens, Esq.
Burr & Forman, LLP
420 N. 20th Street,
Suite 3400
Birmingham, AL 35203
(205) 251-3000
Fax: (205) 458-5100
Email: mstephen@burr.com
Attorneys for Defendant


Dated: February 6, 2019                    By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           aginsburg@creditlaw.com
